PER CURIAM:
Aubrey J. El appeals the district court’s orders denying his 42 U.S.C. § 1983 (2000) action and his motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. El v. Commonwealth of Va., No. 3:05-cv-00648-REP (E.D.Va. Feb. 10, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.